Citation Nr: 1715735	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  08-28 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to headaches.  

2.  Entitlement to a rating in excess of 20 percent for chronic lumbar strain.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to November 1978.  He also served on additional periods of National Guard duty, to include a period of active duty for training (ACTUDRA) in May and June 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2013, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 
The case was remanded by the Board in July 2013 and is now ready for appellate review.  

The issue(s) of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chronic lumbar strain has resulted in flare-ups in which he could not move the spine since and incomplete paralysis of the sciatic nerves on the left and right since April 14, 2009; prior to that date forward flexion of the thoracolumbar spine was not restricted to 30 degrees or less; there was no ankylosis of the entire thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome (IVDS) did not have a total duration of at least 4 weeks during a 12 month period; and there was no associated neurologic impairment. 

4.  The Veterans service connected disabilities have had a combined rating of at least 70 percent.  

5.  The Veteran has reported education through one year of college; work experience in construction; and last worked in June 1999.  

6.  The Veteran's service connected disabilities have prevented him from securing and following a substantially gainful occupation throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for the orthopedic manifestations of lumbar strain have been met since April 14, 2009; but the criteria for a rating in excess of 20 percent were not met prior to that date.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  The criteria for a separate 10 percent rating for the neurologic manifestations of lumbar strain in the right lower extremity have been met since April 14, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, Diagnostic Code (DC) 8520 (2016).

3.  The criteria for a separate 10 percent rating for the neurologic manifestations of lumbar strain in the left lower extremity have been met since April 14, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, Diagnostic Code (DC) 8520 (2016).

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

A. Increased Rating for Lumbar Strain

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  That regulation is not applicable where, as in this case the disability is rated at or above the minimum compensable level.  Vilfranc v. McDonald, 2017 WL 57175, Vet. App., (NO. 15-0904).

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

The General Rating Formula for Diseases and Injuries of the Spine provides that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  


The General Formula also includes the following notes: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected chronic lumbar sprain is rated under DC 5237.  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine, to include on the basis of loss of motion, or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

Summarizing the pertinent history with the above criteria in mind, following an injury to the back during ACDUTRA in May 1996, service connection for chronic lumbar strain was granted at a rating of 0 percent by a December 1999 rating decision.  This rating was continued until it was increased to 20 percent by a September 2004 rating decision. 

Pertinent clinical evidence includes reports from a July 2006 VA examination of the spine that revealed exquisite tenderness to very superficial palpation throughout the lumbar; normal spinal curvatures; and no spasm.  Range of motion testing showed 30 degrees of right and left lateral flexion and extension, 45 degrees of forward flexion, 75 degrees of right rotation, and 70 degrees of left rotation.  There was pain throughout all motion.  Sensation in the lower extremities was normal and the neurologic examination was negative.  X-rays of the lumbar spine were interpreted as showing degenerative disc disease and mild spondylosis.  The examiner commented that there was no additional pain during flareups and that there were no additional limitations manifested as pain, fatigue, weakness, or lack of endurance following repetitive use.  

At an April 2009 VA examination, the Veteran reported that the pain from his back radiated down both lower extremities and that there had been 7 days of physician prescribe bed rest for back pain in the past year.  With respect to physical limitations, it was indicated the Veteran was unable to lift more than 10 pounds, walk more than 10 minutes, stand more than 20 to 30 minutes, and sit more than 25 to 30 minutes.  The Veteran was not working, partially because of his back pain.  He reported flares of pain every day that last for 2 to 3 hours and prevented any physical activity.  The Veteran indicated that he had used a TENS unit in the past for back pain and but was unsure if it had helped. 

Upon physical examination in April 2009, the Veteran was observed to walk with slight limp.  Strength and sensation were intact and reflexes were normal.  There was a flattening of the curvature of the lumbar spine; no tenderness to palpation of spinal or paraspinal processes; and no spasms were palpated.  There was no pain on straight-leg extensions bilaterally.  Motion in the lumbar spine was to 30 degrees of left and right lateral flexion; 30 degrees of extension, with pain from 20 to 30 degrees; 60 degrees of forward flexion, with pain from 40 to 60 degrees; and 45 degrees of right and left lateral rotation, with pain from 30 to 45 degrees.  There was no additional pain due to flare-ups and no additional limitations manifested by pain, fatigue, weakness, or lack of endurance.  X-rays showed degenerative disc disease and anterior osteophytes at L5-S1. 
 
The most recent VA examination, conducted in June 2015 pursuant to the directives of the July 2013 Board remand, showed the Veteran reporting worsening back pain, with radiation down both legs posteriorly, since the April 2009 VA examination.  He also described "locking" in his back that lasted two to three days at a time but no bowel or bladder dysfunction.  

The Veteran indicated he took nonsteroidal anti-inflammatory drugs to manage his back pain.  He described flare-ups in which he cannot move and has to lie down until they subside.  Range of motion testing showed 70 degree of forward flexion and 30 degrees of extension, right and left lateral flexion, and right and left lateral rotation.  There was pain with all motion but forward flexion.  Functional loss due to limitation of motion was said to be an inability by the Veteran to tie his shoes or put on pants.  There was tenderness over the lumbar spinous processes and paralumbar muscles that was said to not result in an abnormal gait or abnormal spinal contour.  Repetitive motion did not result in any additional loss of function or motion.  It was noted that as the Veteran was not examined during a flare-up, the degree of any additional limitations during such could not be stated without resort to speculation.  The examiner stated that the examination was neither consistent or inconsistent with the Veteran's reports of flare-ups.

Neither spasms nor guarding were shown during the June 2015 VA examination; strength testing was normal; and there was no muscle atrophy.  Reflexes and sensation were normal.  Straight leg raising was positive in both lower extremities and the Veteran described mild radicular pain in both lower extremities.  The examiner noted that there was mild radiculopathy in each lower extremity.  There was no ankylosis or neurologic abnormalities or findings such as bowel or bladder problems or pathologic reflexes.  IVDS was said to be present but to not have required bed rest prescribed by a physician and treatment by a physician in the prior 12 months.  The examiner stated that the service connected spine disability impacted the Veteran's ability to work to the extent that he cannot stand, sit, or walk for a prolonged period of time; has to change positions constantly; and cannot push, pull or lift without triggering pain.

VA outpatient treatment reports of record, dated at the time of this writing through August 2016, do not reflect clinical findings that that differ in any significant degree-as relevant to the rating criteria-from those demonstrated at the examinations discussed above.  

Analysis

The June 2015, examination shows that the Veteran reported flare-ups of the back disability when there was essentially no motion in the lumbar spine.  The Veteran is competent to report this limitation and there is no basis for finding his reports to be incredible.  The inability to move the spine is consistent with limitation of forward flexion to 30 degrees or less.  As such a 40 percent rating is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237.  At the April 14, 2009 VA examination, the Veteran reported flare-ups in which he was unable to do any physical activity.  This is to the findings on the 2016 examination.  The 40 percent rating is therefore warranted from that date.  There is no evidence of this level of disability prior to the 2009 examination.  

The next higher rating would require unfavorable ankylosis of the entire thoracolumbar spine.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where, as in this case, the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  There is no lay or medical evidence of unfavorable ankylosis.  

Ratings based on incapacitating episodes of IVDS would not yield a higher rating.  The Veteran has had at most 9 days of physician prescribed bed rest in a year.  That level of impairment would warrant only a 10 percent rating under the Formula for IVDS.  

The rating criteria require consideration of separate ratings for the neurologic manifestations of the back disability.  The only reported neurologic manifestation has been radiating pain down both extremities.  The Veteran has been granted separate 10 percent ratings for these disabilities under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).  

That rating contemplates mild incomplete paralysis of the sciatic nerve.  The only reported manifestation of the disability has been radiating pain without other abnormal neurologic impairments.  Wholly subjective manifestations are to be rated at the mild, or at most moderate level.  38 C.F.R. § 4.124a.

In the Veteran's case, examinations have shown no neurologic manifestations other than the radiating pain, which the 2016 examiner found to be mild.  Other records, including the Veteran's statements do not report a higher level of disability.  Accordingly, the evidence is against ratings in excess of 10 percent for the nerve disabilities associated with the lumbar spine impairment.

The record does show, however, that the Veteran has had similar complaints at the April 14, 2009 examination.  Accordingly, the separate 10 percent ratings are warranted from that date.  There is no indication of that level of disability prior to that date.

Reasonable doubt has been resolved in the Veteran's favor, where applicable, to award him a 40 percent rating for the orthopedic manifestations of the back disability and separate 10 percent ratings as discussed above..  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.



B. TDIU 

TDIU may be assigned when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 

Service connection is in effect for post trauma headaches, rated 50 percent disabling; chronic lumbar strain, rated 20 and 40 percent disabling during the appeal period, radiculopathy of the right lower extremity associated with chronic lumbar strain, rated 10 percent disabling, and radiculopathy of the left lower extremity associated with chronic lumbar strain, rated 10 percent disabling.  The service connected disabilities combine to at least a 70 percent rating; as such, the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16 (a) are met.  

The Veteran's has reported education through one year of college; work experience in construction; and that he became too disabled to work in June 1999.  See March 2013 VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).   

An assessment of the impact of the service connected disabilities by a VA physician in June 2015 noted the Veteran's "functional status permits physical and sedentary employment, but is obviated by efforts to avoid prolonged activity due to painful ROM [range of motion]."  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA) benefits based on psychiatric and lumbar spine disability.  See SSA Disability Determination and Transmittal received by the RO in July 1999.  The record is otherwise devoid of any objective evidence indicating that the Veteran is unemployable due solely to his service connected disabilities. 

The record shows that the Veteran has a service connected headache disability that has been given a rating that contemplates severe economic inadaptability; and that he has a back disability that regularly prevents back movements.  At the last VA examination it was noted that the back disability impacted the Veteran's ability to work by preventing him from sitting, walking or standing for a prolonged period; and prevented him from lifting without triggering pain.  His only reported employment experience has been in heavy physical labor.  Although the June 2015 opinion could be read as saying the service connected disabilities would not prevent such employment; the statement was significantly qualified and it is difficult to imagine how the Veteran could perform physical labor while avoiding prolonged activity.  Although sedentary employment might in theory be possible, it does not appear that the Veteran has any occupational experience in such fields.

In short, the Board finds that the evidence is in relative equipoise, entitlement to TDIU is therefore granted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.  The unemployability appears to have extended throughout the appeal period.  The Board has not set an effective date so as not to preclude the Veteran from submitting argument and evidence on the effective date when the AOJ implements the Board decision.


ORDER

An increased rating of 40 percent for the orthopedic manifestations of the chronic lumbar strain is granted, effective April 14, 2009.  

A separate 10 percent rating for the neurologic manifestations of the chronic lumbar strain involving the right leg is granted, effective April 14, 2009.

A separate 10 percent rating for the neurologic manifestations of the chronic lumbar strain involving the left leg is granted, effective April 14. 2009.

Entitlement to TDIU is granted. 


REMAND

Service treatment reports (STRs) from the Veteran's period of active duty from September 1972 to November 1978 do not reflect diagnoses of hypertension.  Blood pressure readings were 124/76 in June 1974, 124/86 in July 1975 and 130/90 in November 1975.  In July 1975, he was found to have a slight systolic murmur.  In November 1975, he again had complaints of chest pain, which was described as fleeting.  The EKG was interpreted as showing a borderline first degree block without other evidence of left ventricular hypertrophy.  A chest X-ray and EKG were planned.  The October 1978 separation examination did not reflect hypertension and the Veteran specifically denied a history of high blood pressure on a medical history collected in conjunction with this examination.  

Following a VA examination addressing the claim for service connection for hypertension conducted in June 2015, the examiner concluded that it was less likely than not that the Veteran's hypertension was related to an in-service disease, event, or injury.  The examiner explained that: 

I reviewed all medical records in VBMS [Virtual Benefits Management System file] and the remand was available to me.  I was unable to find any evidence of visits or treatment for HTN [hypertension] in his STRs covering his service from 1972 to 1978.  I reviewed the notes when stationed in Germany and the BP [blood pressure] levels found there were normal.  There [was] no mention of HTN by the medical officers. Furthermore, there is an exit physical dated 10/24/1978, where the Veteran quoted "I am in good health, I am taking no medication."  The reported history was checked "no" for high or low BP.  There is also evidence in VBMS of a physical done 12/12/98 during NG duty, and the report was silent on HTN, he was on no medication[,] and his BP that day was 128/82, clearly within normal limits. 

The examiner did not discuss the elevated blood pressure reading and EKG findings reported in November 1978 or the complaints of chest pain.  VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2016). Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

This case is REMANDED for the following:

1.  Ask the examiner who provided the June 2015 opinion to review the record and note the diastolic reading of 90 in November 1978, and the results of the EKG performed at that time.  The examiner should state whether these findings were indicative of in-service hypertension or otherwise link current hypertension to service.  The examiner should provide reasons for the opinion.

If the June 2015 examiner is unavailable, another examiner should review the record and provide the needed opinion.

2.  If any benefit sought on appeal remains denied; issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


